                                                                     ORDERED ACCORDINGLY.


                                                                     Dated: March 19, 2019


    1
    2
                                                                     _________________________________
    3                                                                Brenda K. Martin, Bankruptcy Judge


    4
    5
    6
    7                          UNITED STATES BANKRUPTCY COURT
    8
                                          DISTRICT OF ARIZONA
    9
         In re                                          Chapter 11
   10
         Bob Bondurant School of High                   Case No. 2:18-bk-12041-BKM
   11    Performance Driving, Inc.,
                                                         ORDER GRANTING APPLICATION FOR
   12                      Debtor.                       LIMITED ADMISSION FOR BENJAMIN
                                                         J. COURT
   13
                 Pursuant to the Application for Limited Admission for Benjamin J. Court, and good
   14
        cause appearing,
   15
                 IT IS ORDERED that the Limited Admission is granted to Benjamin J. Court to appear
   16
        and participate on behalf of the Stig Investments, Inc.
   17
   18
                                            DATED AND SIGNED ABOVE
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

Case 2:18-bk-12041-BKM         Doc 211 Filed 03/19/19 Entered 03/19/19 13:04:07                Desc
                                Main Document    Page 1 of 1
